Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A plurality of device-to-device interface circuits operative to” in claims 1     and 6.
 “plurality of NN devices is operative to” in claims 4 and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,4,5,6,7,9,10,11,12,14,16,17,19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 7, 12, and 17 – “Beyond capabilities of a single NN device” is indefinite.  The capabilities of any given neural network device are infinitely variable, therefore to not explicitly define the added capabilities of the plurality of devices would make the claim non-limiting.  In the interest of further examination any neural network device coupled to another is interpreted as capable of performing beyond the capabilities of a single NN device.

Regarding claims 4, 9, 14, 19 – “Too large to implement in a single NN device” is indefinite.  No mention is made in the specification regarding what would constitute too large for a single device.  The adjective large is also non-limiting in that it can describe a multitude of aspects of a device from the amount of memory to the physical size of the device.  In the interest of further examination, any neural network device coupled to another is interpreted as capable of implementing an ANN too large to implement in a single NN processor device.

Regarding claims 2, 6, 11, 16 – “substantially seamless” is indefinite.  There is no justification in the specification for what would constitute substantially seamless. Without further justification and using broadest reasonable interpretation substantially seamless could refer to either the physical makeup of the interconnect, or a performance aspect.  Either interpretation would also result in an indefinite understanding of substantially seamless as it is not quantifiable.  In the interest of further examination substantially seamless is interpreted as within a reasonable amount of discrete time.

Regarding claims 5, 10, 15, and 20 – “one or more input ports and output ports providing bidirectional communications” is indefinite.  The broadest reasonable interpretation of the claim would suggest that the output port provides bidirectional communication therefore allowing it to act as an input port.  Similarly the input port can act as an output port.  For this reason the difference between an input and output port is ambiguous.  The claim must then be considered indefinite since if an input port and output port are equivalent then a single port could satisfy the claim, however if the input port and output ports have different applications, then the invention would require at least two ports.  In the interest of further examination the input ports and output ports are being interpreted as identical bidirectional ports.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duranton (US 4994982 A) and in view of Akopyan (US 8909576 B2).

 Regarding claim 1, Duranton teaches A neural network (NN) processor integrated circuit (IC) device for performing neural network calculations for an artificial neural network (ANN) having one or more network layers, comprising: ([Col. 4, l. 28] "When the circuit is associated with an external digital code converter element, it constitutes a neuronal device." [Col. 1, l. 5] "The invention relates to a neuronal circuit for a neural network system" [Col. 2, l. 30] "The neurons may also be arranged in successive layers, the connections existing exclusively between the successive layers" neuronal device interpreted as synonymous with integrated circuit device. ) a plurality of computation circuits, each computation circuit including computing elements, associated dedicated memory elements, and related control logic; ([Col. 4, l. 28] "When the circuit is associated with an external digital code converter element, it constitutes a neuronal device. A plurality of said circuits may be cascaded in order to extend the processing possibilities" See FIG. 3, FIG. 1 computing elements taught in Duranton FIG. 3 include multipliers and adders.  Dedicated memory elements taught as memory registers 21k.  Control 13 in FIG. 1 interpreted as related control logic. ) wherein said plurality of computation circuits are aggregated in multiple levels to form a hierarchy; ([Col 11 l. 11] "FIG. 10 shows a more complex system of neuron circuits in which a first group of neuron circuits 80 is connected as a layer to a second neuron circuit 81. It is also possible to construct complex neural network systems by utilising fully interconnected networks as well as networks connected in layers." See FIG. 11 [Col 11 l. 50] "The arrangement 75 can itself constitute a basic element for a higher-order arrangement. To this end use is made of N arrangements 751 to 75N which are similar to the arrangement 75 and which are interconnected in the same way as the circuits 701 to 70N in FIG. 11 in order to form an arrangement of a higher order neural network." arrangement of higher order neural network interpreted as synonymous with hierarchy. ) wherein higher levels in said hierarchy are generally more complex and include a smaller number of instantiations than lower levels; ([Col 11 l 17] "FIG. 11 shows a type of arrangement of neuron circuits for forming a neural network of the order q which is higher than 2. Note that the order of the systems and circuits previously described equals 2" Higher order explicitly taught as having higher complexity, in any single instantiation of an arrangement-75 there are a plurality of devices of lower order arrangement).

However, Duranton does not explicitly teach a plurality of device-to-device interface circuits operative to enable communications between and interconnect multiple NN processor devices.

 Akopyan who teaches a related art of a neural network circuit teaches a plurality of device-to-device interface circuits operative to enable communications between and interconnect multiple NN processor devices. (See FIG. 14. [Col. 8 l. 40] "An address event router (AER) system 42, such as a spike router, converts spikes generated by the neurons into addresses. A routing table converts source neuron addresses into a list of destination axons where the spikes are delivered. A routing fabric 44 delivers spikes to the appropriate destination using interchip routers 45." Spike router interpreted as interface circuit. FIG. 14 shows a plurality of spike routers, each of which having multiple outputs to NN processor devices. See also FIG. 13).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an interconnect device to combine multiple neural network circuits. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Akopyan that this allows for the creation of a scalable low power network ([Col. 11 l. 10] “In the event-driven network 40 active power is only consumed when there are spiking events to be processed, wherein an event corresponds to spiking activity or update state variables in the network 40”).

 Regarding claim 2, the combination of Duranton, and Akopyan teaches 2. The device according to claim 1, further comprising an NN processor system comprising a plurality of NN processor devices each interconnected via said device-to-device interface circuit, wherein implementation of the ANN over said plurality of interconnected NN processor devices is substantially seamless resulting in behavior equivalent to the ANN implemented on a single NN processor device. (Akopyan [Abstract] "An event-driven neural network includes a plurality of interconnected core circuits is provided. Each core circuit includes an electronic synapse array has multiple digital synapses interconnecting a plurality of digital electronic neurons." [Col. 3 l. 50] "The controller sequences spike event activity within each timestep for operation of the neural network and access to the synapse array in a continuous or discrete time manner, such that in the discrete-time case deterministic operation is guaranteed" See FIG. 13 for plurality of NN processor devices interconnected via device-to-device interface circuits.  Guaranteed discrete-time deterministic operation is interpreted as substantially seamless.).

 Regarding claim 3, the combination of Duranton, and Akopyan teaches The device according to claim 2, wherein said plurality of NN processor devices are interconnected in at least one of a scatter configuration, gather configuration, and feedforward configuration. (Duranton See FIG. 9, FIG. 10 FIG. 9 shows interconnections in gather configuration, FIG. 10 shows feedforward configuration.).

 Regarding claim 4, the combination of Duranton, and Akopyan teaches The device according to claim 2, wherein said interconnected plurality of NN processor devices is operative to implement an ANN too large to implement in a single NN processor device. (Duranton [Col 4 l. 37] "More generally, the circuits or the devices can be grouped in order to form a system of neural networks comprising k neuron circuits or devices which are capable of storing k×N×M synaptic coefficients, organised in such a way as to perform the processing of M neurons of k×N synaptic coefficients or k×M neurons of N synaptic coefficients or other, more complex combinations.").

 Regarding claim 5, the combination of Duranton, and Akopyan teaches The device according to claim 1, wherein said device-to-device interface circuit comprises one or more input ports and output ports providing bidirectional communications between two NN processor devices. (Akopyan See FIG. 14, 17.  [Col. 13 l. 50] " Following spike computation, neurons in each core 1 send out spikes into a spike router 52. Spike events arrive at their target axons and are held there (the axons will drive the neurons in two timesteps. Each spike router 52 may deliver events to target axons within a timestep." FIG. 14 shows spike router communications as bidirectional between two NN processor devices.).

The remaining claims (6-20) effectively mirror the previous claims and are therefore rejected under the same interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        


/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124